MYRIAD INTERACTIVE MEDIA, INC.

 

STOCK OPTION AGREEMENT

GRANTED UNDER THE 2007 STOCK OPTION PLAN

 

This Stock Option Agreement (the “Agreement”) evidences the grant by Myriad
Interactive Media, Inc., a Delaware corporation (the “Company”), on July 29,
2011, (the “Grant Date”) to Hercules Galang, (the “Optionee”), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2007 Stock Option Plan (the “Plan”), a total of 1,500,000 shares (the “Shares”)
of common stock, $0.001 par value per share of the Company’s Common Stock at
$0.10 per Share. Unless earlier terminated, this option shall expire on July 29,
2013 (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall, to the extent
it so qualifies, be an incentive stock option as defined in Section 422 of the
Internal Revenue Code of 1986, as amended and any regulations promulgated there
under (the "Code"). To the extent that the option does not on the date of grant,
or hereafter ceases to, qualify as an incentive stock option, it shall be a
non-qualified stock option. Except as otherwise indicated by the context, the
term "Participant", as used in this option, shall be deemed to include any
person who acquires the right to exercise this option validly under its terms.

 

Vesting Schedule:

 

Subject to the terms and conditions set forth in this Agreement, this option
will become exercisable (“vest”) immediately upon the signing of the Agreement
by the Company and Hercules Galang.

 

Notice and Payment:

 

Any exercisable portion of this Stock Option may be exercised only by:

 

(a) delivery of a written notice to the Company prior to the time when such
Stock Option becomes un-exercisable herein, stating the number of shares being
purchased and complying with all applicable rules established by the Plan
Administrator;

 

(b) payment in full of the exercise price of such Option by, as applicable by

delivery of:

(i) cash or check for an amount equal to the aggregate Stock Option exercise
price for the number of shares being purchased,

 

(ii) in the discretion of the Plan Administrator, upon such terms as the Plan
Administrator shall approve, a copy of instructions to a broker directing such
broker to sell the Common Stock for which such Option is exercised, and to remit
to the Company the aggregate exercise price of such Stock Option (a “cashless
exercise”), or

 

(iii) at the discretion of the Plan Administrator, upon such terms as the Plan
Administrator shall approve, shares of the Company’s Common Stock owned by the
Optionee, duly endorsed for transfer to the Company, with a Fair Market Value on
the date of delivery equal to the aggregate purchase price of the shares with
respect to which such Stock Option or portion is thereby exercised (a
“stock-for-stock exercise”);

 

(c) payment of the amount of tax required to be withheld (if any) by the

1

 

 

Company, or any parent or subsidiary corporation as a result of the exercise of
a Stock Option. At the discretion of the Plan Administrator, upon such terms as
the Plan Administrator shall approve, the Optionee may pay all or a portion of
the tax withholding by:

 

(i)                   cash or check payable to the Company,

 

(ii)                 a cashless exercise,

 

(iii)                a stock-for-stock exercise, or

 

(iv)               a combination of one or more of the foregoing payment
methods; and

 

(d) delivery of a written notice to the Company requesting that the Company
direct the transfer agent to issue to the Optionee (or his designee) a
certificate for the number of shares of Common Stock for which the Option was
exercised or, in the case of a cashless exercise, for any shares that were not
sold in the cashless exercise. Notwithstanding the foregoing, the Company, in
its sole discretion, may extend and maintain, or manage for the extension and
maintenance of credit to any Optionee to finance the Optionee’s purchase of
shares pursuant to the exercise of any Stock Option, on such terms as may be
approved by the Plan Administrator, subject to applicable regulations of the
Federal Reserve Board and any other laws or regulations in effect at the time
such credit is extended.

 

Terms of Option:

 

No Option shall be exercisable after the expiration of the earliest of:

 

(a) two years after the date the Option is granted,

 

(b) three months after the date the Optionee’s employment with the Company and
its subsidiaries terminates, or a Non-Employee Director or Consultant ceases to
provide services to the Company, if such termination or cessation is for any
reason other than Disability or death,

 

(c) one year after the date the Optionee’s employment with the Company, and its
subsidiaries, terminates, or a Non-Employee Director or Consultant ceases to
provide services to the Company, if such termination or cessation is a result of
death or Disability; provided, however, that the Option agreement for any Option
may provide for shorter periods in each of the foregoing instances. In the case
of an Incentive Stock Option granted to an employee who owns stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, or any of its parent or subsidiary corporations, the term set forth in
(a) above shall not be more than five years after the date the Option is
granted.

 

Exercise of an Option:

 

No Option shall be exercisable during the lifetime of the Optionee by any person
other than the Optionee. Subject to the foregoing, the Plan Administrator shall
have the power to set the time or times within which each Option shall be
exercisable and to accelerate the time or times of exercise. To the extent that
an Optionee has the right to exercise an Option and purchase shares pursuant
hereto, the Option may be exercised from time to time by written notice to the
Company, stating the number of shares being purchased and accompanied by payment
in full of the exercise price for such shares.

 

No Transfer of Option:

 

No Option shall be transferable by an Optionee otherwise than by will or the
laws of descent and distribution.

2

 

Restriction on Issuance of Shares:

 

The issuance of Options and shares shall be subject to compliance with all of
the applicable requirements of law with respect to the issuance and sale of
securities, including, without limitation, any required qualification under
state securities laws.

 

Investment Representation:

 

Any Optionee may be required, as a condition of issuance of shares covered by
his or her Option, to represent that the shares be acquired pursuant to exercise
will be acquired for investment and without a view toward distribution thereof,
and in such case, the Company may place a legend on the share certificate(s)
evidencing the fact that they were acquired for investment and cannot be sold or
transferred unless registered under the Securities Act of 1933, as amended, or
unless counsel for the Company is satisfied that the circumstances of the
proposed transfer do not require such registration.

 

Rights as a Shareholder or Employee:

 

An Optionee or transferee of an Option shall have no right as a stockholder of
the Company with respect to any shares covered by an Option until the date of
the issuance of a share certificate for such shares. No adjustment shall be made
for dividends (ordinary or extraordinary, whether cash, securities, or other
property), or distributions or other rights for which the record date is prior
to the date such share certificate is issued, except as provided in paragraph
(m) below. Nothing in the Plan or in any Option agreement shall confer upon any
employee any right to continue in the employ of the Company or any of its
subsidiaries or interfere in any way with any right of the Company or any
subsidiary to terminate the Optionee’s employment at any time.

 

No Fractional Shares:

 

In no event shall the Company be required to issue fractional shares upon the
exercise of an Option.

 

Exercise in the Event of Death:

 

In the event of the death of the Optionee, any Option or unexercised portion
thereof granted to the Optionee, to the extent exercisable by him or her on the
date of death, may be exercised by the Optionee’s personal representatives,
heirs, or legatees subject to the provisions of paragraph (d) above.

 

Recapitalization or Reorganization of the Company:

 

Except as otherwise provided herein, appropriate and proportionate adjustments
shall be made:

 

(1) in the number and class of shares subject to the Plan,

 

(2) to the Option rights granted under the Plan, and

 

(3) in the exercise price of such Option rights, in the event that the number of
shares of common Stock of the Company are increased or decreased as a result of
a stock dividend (but only on Common Stock), stock split, reverse stock split,
recapitalization, reorganization, merger, consolidation, separation, or like
change in the corporate or capital structure of the Company. In the event there
shall be any other change in the number or kind of the outstanding shares of
Common Stock of the Company, or any stock or other securities into which such
common stock shall have been changed, or for which it shall have been exchanged,
whether by reason of a complete liquidation of the Company or a merger,
reorganization, or consolidation with any other corporation in which the Company
is not the surviving corporation, or the Company becomes a wholly-owned
subsidiary of another corporation, then if the Plan Administrator shall, in its
sole discretion, determine that such change equitably requires an adjustment to
shares of Common Stock currently subject to Options under the Plan, or to prices
or terms of outstanding Options, such adjustment shall be made in accordance
with such determination.

3

 

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustment shall be made by the Plan Administrator, the
determination of which in that respect shall be final, binding, and conclusive.
No right to purchase fractional shares shall result from any adjustment of
Options pursuant to this Section. In case of any such adjustment, the shares
subject to the Option shall be rounded down to the nearest whole share. Notice
of any adjustment shall be given by the Company to each Optionee whose Options
shall have been so adjusted and such adjustment (whether or not notice is given)
shall be effective and binding for all purposes of the Plan.

 

In the event of a complete liquidation of the Company or a merger,
reorganization, or consolidation of the Company with any other corporation in
which the company is not the surviving corporation, or the Company becomes a
wholly-owned subsidiary of another corporation, any unvested Options granted
under the Plan shall be deemed to be immediately vested and the Optionee shall
have the right to exercise such Option in whole or in part without regard to any
installment exercise provisions in the Option agreement.

 

Modification, Extension and Renewal of Options:

 

Subject to the terms and conditions and within the limitations of the Plan, the
Plan Administrator may modify, extend or renew outstanding options granted under
the Plan and accept the surrender of outstanding Options (to the extent not
theretofore exercised). The Plan Administrator shall not, however, without the
approval of the Board, modify any outstanding Incentive Stock Option in any
manner that would cause the Option not to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Code. Notwithstanding the foregoing, no
modification of an Option shall, without the consent of the Optionee, alter or
impair any rights of the Optionee under the Option.

 

Other Provisions:

 

Each Option may contain such other terms, provisions, and conditions not
inconsistent with the Plan as may be determined by the Plan Administrator.

4

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect
immediately.

 

 

MYRIAD INTERACTIVE MEDIA, INC.

 

Dated: 29th day of July, 2011

 

Signature: /s/ Derek Ivany

 

Title: CEO

 

PARTICIPANT'S ACCEPTANCE

 

Dated: 29th day of July, 2011

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

 

PARTICIPANT:

 

 

/s/ Hercules Galang

Signature

 

Hercules Galang

Print Name

 

 

 



5

 

